

Exhibit 10(b)



TERMINATION AMENDMENT


PARKER-HANNIFIN CORPORATION
AMENDED AND RESTATED CHANGE IN CONTROL SEVERANCE AGREEMENT


This TERMINATION AMENDMENT (the “Amendment”), is executed this 13th day of
April, 2015, by Donald E. Washkewicz (“Employee”) and Parker-Hannifin
Corporation (the “Company” and, collectively with Employee, the “Parties”).
W I T N E S S E T H:
WHEREAS, Employee and the Company are parties to that certain Parker-Hannifin
Corporation Amended and Restated Change in Control Severance Agreement dated
November 21, 2008 (the “Agreement”); and
WHEREAS, Employee retired from his positions as Chief Executive Officer and
President of the Company effective February 1, 2015 (the “Retirement Date”); and
WHEREAS, in connection with Employee’s retirement, the Human Resources and
Compensation Committee of the Board of Directors of the Company determined to
terminate the Agreement effective as of the Retirement Date; and
WHEREAS, Section 15 of the Agreement provides that any modification or waiver
thereof must be agreed to in writing and signed by Employee and a duly
authorized officer of the Company; and
WHEREAS, the Parties wish to terminate the Agreement effective as of the
Retirement Date;
NOW THEREFORE, the Parties agree as follows:
1.    Effective February 1, 2015, that certain Parker-Hannifin Corporation
Amended and Restated Change in Control Severance Agreement dated November 21,
2008 (the “Agreement”) is hereby terminated.
2.     Notwithstanding anything to the contrary, Employee is not eligible to
participate in the Parker-Hannifin Corporation Amended and Restated Change in
Control Severance Plan.
3.    The Parties acknowledge and agree that there has not occurred a “Change in
Control” (as such term is defined in the Agreement) during the term of the
Agreement.
4.    The Parties intend this Amendment to be legally binding upon each of them
and their respective successors and assigns.
5.    Employee acknowledges that, in signing this Amendment, he does not rely on
any representation or statement, written or oral, not expressly set forth in
this Amendment or the Agreement.

1



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Parties have executed this Amendment in duplicate on the
date(s) specified below.
Donald E. Washkewicz                Parker-Hannifin Corporation


/s/Donald E. Washkewicz                By:    /s/Daniel S. Serbin            
Signature                        Its:    Executive Vice President - Human
Resources & External Affairs
Date:    4/13/2015                    Date:    4/13/2015



2

